Case 8:18-cv-00348-DOC-KES Document 170 Filed 04/30/19 Page 1 of 2 Page ID #:6445




    1 Wayne R. Gross, State Bar No. 138828
       wgross@ggtriallaw.com
    2 Evan C. Borges, State Bar No. 128706
       eborges@ggtriallaw.com
    3 David M. Stein, State Bar No. 198256
       dstein@ggtriallaw.com
    4 Adam M. Sechooler, State Bar No. 293860
       asechooler@ggtriallaw.com
    5 GREENBERG GROSS LLP
      650 Town Center Drive, Suite 1700
    6 Costa Mesa, California 92626
      Phone: 949.383.2800
    7 Fax:   949.383.2801
    8 Attorneys for Plaintiff MILLENNIUM
      DENTAL TECHNOLOGIES, INC.
    9
   10                       UNITED STATES DISTRICT COURT
   11       CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   12
   13 MILLENNIUM DENTAL                         Case No. 8:18-cv-00348 DOC-KES
      TECHNOLOGIES, INC., a California
   14 Corporation,                              Assigned for All Purposes to Hon.
                                                David O. Carter
   15              Plaintiff,
   16        v.                                 NOTICE OF SETTLEMENT
   17 DR. ALLEN SCOTT TERRY, D.D.S.,
      an individual; FOTONA, LLC, a
   18 Wyoming Limited Liability Company;
      and DOES 1 through 10, inclusive,
   19
                   Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            -1-                Case No. 8:18-cv-00348 DOC-KES
                                    NOTICE OF SETTLEMENT
Case 8:18-cv-00348-DOC-KES Document 170 Filed 04/30/19 Page 2 of 2 Page ID #:6446




    1        TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD AND TO
    2 THE COURT:
    3        PLEASE TAKE NOTICE THAT on April 22, 2019 a settlement conference
    4 was held before Magistrate Judge Karen E. Scott and the above matter was settled.
    5 The parties signed a binding term sheet. The parties endeavor to finalize the
    6 agreement and dismiss this case by May 31, 2019.
    7
        Dated: April 30, 2019             Respectfully submitted,
    8
    9                                     GREENBERG GROSS LLP
   10
   11
                                          By:        /s/ Evan C. Borges
   12                                           Evan C. Borges
   13
                                                Attorneys for Plaintiff MILLENNIUM
   14                                           DENTAL TECHNOLOGIES, INC.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -2-              Case No. 8:18-cv-00348 DOC-KES
                                      NOTICE OF SETTLEMENT
